IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-30737
                         Summary Calendar



BEN ALAN SNIPES,

                                         Plaintiff-Appellant,

versus

CHARLES COOK; MILSTEAD, Mr.; EARL BREAUX,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
             for the Western District of Louisiana
                       USDC No. 98-CV-235
                      --------------------
                        September 3, 1999

Before KING, Chief Judge, and EMILIO M. GARZA and STEWART,
Circuit Judges.

PER CURIAM:*

     Ben Alan Snipes, currently incarcerated in Florida, appeals

the district court’s dismissal pursuant to 28 U.S.C.

§ 1915(e)(2)(B) as frivolous and for failure to state a claim

upon which relief could be granted of his pro se and in forma

pauperis (IFP) civil rights complaint.   Snipes’ motion for a stay

of this appeal and/or consolidation of this appeal with No. 98-

CV-0642 and his motion for leave to appeal the district court’s

denial of his motion for consolidation are DENIED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-30737
                                -2-

     Snipes alleged that while he was incarcerated in the

Ouachita Correctional Center in Louisiana, the defendants denied

him access to the court, denied him access to the administrative

grievance procedure, and retaliated against him.     Snipes also

listed the following alleged violations of his civil rights:

destruction of mail; deliberate indifference to investigate;

violation of church and state; reckless endangerment due to the

lack of fire extinguishers; reckless endangerment due to the lack

of 24-hour floor personnel in living and recreational areas;

denial of unmonitored phones for calls to attorneys; lack of

notice of the monitoring of phone calls; lack of notice of

grievance and disciplinary procedures; denial of “legal

addresses”; and discrimination and retaliation by allowing some

inmates to have legal books from home.

     Snipes does not address the district court’s reasons for

dismissing his complaint, and thus, he has abandoned the only

issue for appeal.   See Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987).     Snipes does not

reiterate his retaliation claim in this court.     Accordingly, he

has abandoned it.   See Yohey v. Collins, 985 F.2d 222, 225 (5th

Cir. 1993)(arguments must be briefed to be preserved).

     Snipes’ appeal is without arguable merit, is frivolous, and

is DISMISSED.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); see 5TH CIR. R. 42.2.

     This is not the first complaint or appeal filed by Snipes

that has been dismissed as frivolous.     A prisoner may not

          bring a civil action or appeal a judgment in
          a civil action or proceeding under this
                            No. 98-30737
                                 -3-

          section if the prisoner has, on 3 or more
          prior occasions, while incarcerated or
          detained in any facility, brought an action
          or appeal in a court of the United States
          that was dismissed on the grounds that it is
          frivolous, malicious, or fails to state a
          claim upon which relief may be granted,
          unless the prisoner is under imminent danger
          of serious physical injury.

28 U.S.C. § 1915(g).    Including the district court’s dismissal of

Snipes’ complaint and the dismissal of this appeal, Snipes has

four "strikes."    See Adepegba v. Hammons, 103 F.3d 383, 386-88

(5th Cir. 1996).

     Our dismissal as frivolous of Snipes’ appeal in Snipes v.

Ward, No. 98-30736 (5th Cir. Apr. 19, 1999), and the district

court’s dismissal as frivolous of Snipes’ 42 U.S.C. § 1983

complaint in that case count as Snipes’ first and second strikes.

The district court’s dismissal of Snipes’ complaint as frivolous

in the instant case is Snipes’ third strike.    See Snipes v. Cook,

No. 98-CV-235 (W.D. La. July 13, 1998).    This court’s dismissal

of the instant appeal is the fourth strike.

     Except for cases involving an imminent danger of serious

physical injury, Snipes is BARRED under § 1915(g) from proceeding

further under § 1915.

     APPEAL DISMISSED AS FRIVOLOUS; 28 U.S.C. § 1915(g) BAR

ORDERED; MOTIONS DENIED.